Per Curiam This writ was sued out to reverse a judgment of the county court of Cook county confirming a special assessment to grade and pave Lincoln street from Forty-seventh to Fifty-first street, and to put in curb-stones on each side of said street. The ordinance provided that the curb-stones should be firmly bedded on fiat stones, but did not otherwise describe such flat stones. Because of this defect in the ordinance the judgment is erroneous. (Lusk v. City of Chicago, 176 Ill. 207.) It will therefore be reversed and the cause remanded. Reversed and remanded.